

117 HR 4189 IH: Measuring What Matters Act
U.S. House of Representatives
2021-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4189IN THE HOUSE OF REPRESENTATIVESJune 25, 2021Ms. Spanberger (for herself and Mr. Taylor) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Attorney General to convene a national working group to study proactive strategies and best practices to ensure the inclusion of community satisfaction and trust in policing performance measurement, and for other purposes.1.Short title; findings(a)Short titleThis Act may be cited as the Measuring What Matters Act. (b)FindingsCongress finds the following:(1)On December 18, 2014, President Barack Obama signed an Executive order establishing the Task Force on 21st Century Policing. The President charged the task force with identifying best practices and offering recommendations on how policing practices can promote effective crime reduction while building public trust.(2)The task force, which met 7 times in January and February of 2015, brought the 11 members of the task force together with more than 100 individuals from diverse stakeholder groups—police officers and executives, community members, civic leaders, advocates, researchers, academics, and others—in addition to many others who submitted written testimony to study the problems from all perspectives.(3)The task force recommendations, each with action items, were organized around six main topic areas or pillars, with the first being the Building Trust and Legitimacy Pillar.(4)Recommendation 1.7 under the Building Trust and Legitimacy Pillar found that police departments should track the level of trust in police by their communities just as they measure changes in crime.(5)The 1.7.1 action item of recommendation 1.7 was that the Federal Government should develop survey tools and instructions for use of such a model to prevent local departments from incurring the expense and to allow for consistency across jurisdictions.2.Establishment of working group Not later than 90 after the date of enactment of this Act, the Attorney General shall establish a national working group, to be known as the U.S. Commission on Reforming Police Metrics, to study best practices and resources needed to—(1)measure public trust in police institutions through the inclusion of community input; and(2)properly integrate the findings of the community input in police performance measurement.3.Duties of the working groupIn carrying out the study described in section 2, the working group shall—(1)develop findings on the best means of facilitating community input on—(A)community trust in the procedural justice of policing institutions; and(B)information on what the community believes about local crime, how to fight it, and how its relationship with police serves or impedes progress;(2)develop the means of inclusion and proper weighing of community input into police performance measurement;(3)develop best practices to increase community trust and satisfaction with police performance;(4)develop estimates and descriptions of the funding, resources, and proactive strategies necessary for Federal, State, and local police to successfully implement a system that includes community input in police performance measurement; and(5)develop findings and best practices for instilling a sense of shared responsibility between communities and the police for public safety through engagement, and accurate metrics related to public safety measurement.4.Members of the working group(a)CompositionThe working group shall be composed of such representatives of Federal departments and agencies, non-Federal policing institutions, nongovernmental organizations, community-based organizations, and academic institutions as the Attorney General determines appropriate. The Attorney General shall invite representatives from the following organizations to be members of the working group:(1)The Director of the Office of Community Oriented Policing Services of the Department of Justice.(2)The Office of Justice Programs of the Department of Justice.(3)Community-based organizations and Civil Rights groups, to include—(A)the National Association for the Advancement of Colored People;(B)UnidosUS;(C)the League of United Latin American Citizens;(D)the Japanese American Citizens League;(E)the Organization of Chinese Americans;(F)Muslim Advocates;(G)the Council on American-Islamic Relations;(H)the National Congress of American Indians;(I)the National Organization for Women;(J)the American Association of University Women;(K)the Leadership Conference on Civil and Legal Rights;(L)the Religious Action Center of Reform Judaism;(M)the National Collection of Churches;(N)the United States Conference of Catholic Bishops;(O)the American Civil Liberties Union;(P)the National Association for Civilian Oversight of Law Enforcement;(Q)the Mexican American Legal Defense and Educational Fund; and(R)the American Law Institute.(4)Policing Institutions and Local Government Organizations, to include—(A)Major Cities Chiefs Association;(B)the Fraternal Order of Police;(C)the National Sheriffs Association;(D)the National Police Foundation;(E)the Police Executive Research Forum;(F)the National Association of Police Organizations;(G)the National District Attorneys Association;(H)the Conference of Mayors;(I)the International Association of Chiefs of Police;(J)the National Association of Counties; and(K)the Law Enforcement Action Partnership.(b)Continuation of membershipIf a member of a working group was appointed based on membership in an agency or organization and the member ceases to be a member of such agency or organization, such member shall cease to be a member of the working group on the date on which the member ceases to be a member of such agency or organization.(c)TermsEach member should be appointed for the life of the working group.(d)VacancyAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member’s term until a successor has taken office. A vacancy in the working group shall be filled in the manner in which the original appointment was made.(e)CompensationMembers of the working group shall serve without pay.(f)QuorumA simple majority of the members constitutes a quorum, but a lesser number may hold hearings.(g)ChairpersonThe Chairperson of the working group shall be the Director of the Office of Community Oriented Policing Services of the Department of Justice.(h)MeetingsThe working group shall hold virtual meetings monthly, and any subgroup of the working group shall hold additional meetings as necessary.5.Staff of working group; experts and consultants(a)StaffThe Chairperson of the working group may appoint and fix the pay of additional personnel as the Chairperson considers appropriate.(b)Experts and consultantsThe Chairperson may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.(c)DetaileesUpon request of the Chairperson, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the working group to assist it in carrying out its duties under this Act.6.Powers of the working group(a)Hearings and sessionsThe working group may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the working group considers appropriate. The working group may administer oaths or affirmations to witnesses appearing before it.(b)Powers of members and agentsAny member or agent of the working group may, if authorized by the Chairperson, take any action which the working group is authorized to take by this section, including requesting information and data.(c)Obtaining official dataThe working group may secure directly from any department or agency of the United States information necessary to enable it to carry out this Act. Upon request of the Chairperson of the working group, the head of that department or agency shall furnish that information to the working group.(d)MailsThe working group may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.(e)Administrative support servicesUpon the request of the working group, the Administrator of General Services shall provide to the working group, on a reimbursable basis, the administrative support services necessary for the working group to carry out its responsibilities under this Act.7.ReportNot later than 270 days after the date of enactment of this Act, the working group shall submit to the Attorney General, the Committees on the Judiciary of the House of Representatives and the Senate, and the Committees on Appropriations of the House of Representatives and the Senate, a report, which shall contain a detailed statement of the findings and conclusions of the working group, together with its recommendations for a pilot program.8.Termination(a)In generalThe working group shall terminate 120 days after submission of the report, unless the Attorney General determines that such termination is not appropriate.(b)Reconvening groupIn the case that the working group terminates, the Attorney General may reconvene the working group in accordance with this Act.9.Pilot program(a)In generalNot later than 180 days after the working group submits its report to Congress, the Attorney General shall establish a competitive pilot program which shall award grants to police departments and sheriffs departments that carry out the recommendations of the working group’s report. The purpose of the pilot program shall be to provide technical assistance and financial support to local police departments and sheriffs departments in carrying out the recommendations of the working group.(b)ApplicationsTo receive a grant under this section, a police department or sheriffs department shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may require.(c)Limited membership in pilot programTo ensure a group of participating agencies representative of the United States, the Attorney General shall limit participation in the pilot program to not more than 15 agencies nationwide. When selecting these agencies, the Attorney General shall ensure the inclusion of—(1)at least three police departments from major United States cities;(2)at least two police departments from mid-sized United States cities;(3)at least one police department serving a suburban county;(4)at least one Tribal police department;(5)at least two police departments serving rural counties; and(6)at least two sheriffs departments.(d)Other considerationsIn selecting participants for the pilot program, the Attorney General shall consider—(1)whether the agency is, as of the date of submission of the application, or has been, during the 5-year period before such submission, subject to a consent decree or a pattern or practice investigation by the Department of Justice under section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601); and(2)whether the agencies participating are representative when considering—(A)geography;(B)race; and(C)socioeconomic makeup.(e)ReportThe Attorney General shall submit to Congress on an annual basis a report, which shall include—(1)information related to the operation of the pilot program under this section, including police performance measurements used by participating police departments and any changes in department practices implemented by agencies in response to the new performance measures; and(2)the recommendations of the advisory group described in subsection (f).(f)Advisory group(1)In generalThe Attorney General shall form an advisory group, including members of the working group and such other members as the Attorney General may designate, to oversee the pilot program established under this section and make recommendations for the improvement of such program.(2)Final reportThe advisory group formed under paragraph (1) shall submit to the Attorney General and Congress a report on—(A)any findings with respect to the pilot program;(B)recommendations with respect to how best practices of the pilot program may be incorporated in programs and practices of the Department of Justice; and(C)a recommendation with respect to whether the pilot program should be reauthorized permanently.10.Authorization of appropriationsThere is authorized to be appropriated from the general fund of the Treasury such sums as may be necessary to carry out this Act.